Exhibit 10.1


MYLAN N.V.
AMENDMENT TO
AMENDED AND RESTATED 2003 LONG-TERM INCENTIVE PLAN
This Amendment (the “Amendment”) to the Mylan N.V. Amended and Restated 2003
Long-Term Incentive Plan (the “Plan”) is adopted as of the 23rd day of February,
2017 (the “Amendment Effective Date”) by Mylan N.V., a public limited liability
company (naamloze vennootschap) incorporated under the laws of the Netherlands
(the “Company”). The Company hereby amends the Plan as follows:
 
1.
 Section 6.03(e)(iii) is hereby deleted and replaced with the following:



Retirement. 


(A)     With respect to Options and Stock Appreciation Rights granted prior to
the Amendment Effective Date, unless otherwise provided in an Award Agreement,
if a Participant’s employment by the Company or its Subsidiaries shall terminate
because of Retirement, any Option and Stock Appreciation Right then held by the
Participant, regardless of whether it was otherwise exercisable on the date of
Retirement, may be exercised by the Participant at any time, or from time to
time, during the balance of the exercise period as set forth in
Section 6.03(b)(iii). If such a Participant dies after Retirement but before
such Participant’s Options have either been exercised or otherwise expired, such
Options may be exercised by the person to whom such Options pass by will or
applicable law or, if no person has that right, by the Participant’s executors
or administrators at any time, or from time to time, during the balance of the
exercise period set forth in Section 6.03(b)(iii).


(B)    With respect to Options and Stock Appreciation Rights granted on or after
the Amendment Effective Date, notwithstanding anything in this Article VI to the
contrary, the Committee may, in its sole discretion, waive the forfeiture period
and any other conditions set forth in any Award Agreement under appropriate
circumstances (including the death, Permanent Disability or Retirement of the
Participant or a material change in circumstances arising after the date of an
Award) and subject to such terms and conditions (including forfeiture of a
proportionate number of the Options and Stock Appreciation Rights) as the
Committee shall deem appropriate provided that such waiver is done in a manner
intended to comply with Section 409A of the Code.
    
2.    The clause “the minimum amount of any withholding or other tax required by
law to be withheld” in the first sentence of Section 11.05 shall be deleted and
replaced with the clause “up to the maximum amount of any withholding or other
tax permitted by law to be withheld” and the clause “the minimum amount of any
taxes required to be withheld” in clause (ii) of the final sentence of Section
11.05 shall be deleted and replaced with the clause “an amount equal to the
withholding taxes due”.







--------------------------------------------------------------------------------




All other provisions of the Plan, as amended by the foregoing, shall remain in
full force and effect notwithstanding the adoption of this Amendment.





